DETAILED ACTION
This final Office action is in response to the claims filed on February 22, 2022.
Status of claims: claims 1, 2, and 4-26 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN206874190U to Zhiyan in view of GB 945090 to Summersgill et al. (hereinafter “Summersgill”).
Zhiyan discloses a louver, comprising: 
a frame 1 that forms an enclosure defining an opening; 
a first louver blade 2 disposed within the opening, wherein the first louver blade includes a catch member 22 that longitudinally extends between a first blade end and a second blade end of the first louver blade, and wherein the catch member is configured to capture one or more environmental elements; (see FIG. 1, 2, and 5) and 

wherein the first louver blade autonomously rotates about the first rotation member based on the one or more environmental elements captured in the catch member such that the first louver blade is configured in a fully open position in response to no environmental elements in the catch member and is configured in a fully closed position in response to a threshold amount of environmental elements in the catch member, wherein the catch member is configured to direct the one or more environmental elements captured in the catch member to the first blade end or the second blade end. (see penultimate paragraph of the machine translation of Zhiyan) 
Zhiyan fails to disclose a drain channel formed in an inner surface of the frame and defining a recess, and wherein the catch member is configured to direct the one or more environmental elements captured in the catch member into the drain channel.
Summersgill teaches of a drain channel 3 formed in an inner surface of the frame and defining a recess configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame. Further, by including the Summersgill drain channel with Zhiyan, Zhiyan discloses a catch member that is configured to direct the one or more environmental elements captured in the catch member into the drain channel. (claim 1)
Zhiyan, as applied above, further discloses wherein the drain channel is coupled with a jamb of the frame. (claim 2)

Zhiyan, as applied above, further discloses wherein the catch member is configured to capture the one or more environmental elements running down a body of the first louver blade, (claim 5) wherein the first louver blade comprises a balance member 23 (see FIG. 6) positioned on a side opposite the catch member, wherein the balance member is configured to provide a counter-balance to the one or more environmental elements in the catch member, (claim 6) wherein the first louver blade comprises a blade body 21 that extends along a first axis between the first blade end and the second blade end, (see FIG. 2) (claim 7) wherein edges of the blade body are formed by the catch member and the balance member, (claim 8) wherein the blade body comprises a flat portion and a first curved portion coupled with the catch member and a second curved portion coupled with the balance member, (see Fig. 6) (claim 9) (see annotated figures below) and wherein the first curved portion is curved away from a face of the frame, and the second curved portion is curved towards the face of the frame. (see Fig. 6) (claim 10)

    PNG
    media_image1.png
    396
    433
    media_image1.png
    Greyscale


[AltContent: textbox (2nd curved portion)][AltContent: textbox (1st curved portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    269
    337
    media_image2.png
    Greyscale




Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill, as applied above, in view of US 4038781 to Graham.
Zhiyan fails to disclose a rotational nut coupled with the blade body.
Graham teaches of a rotational nut 58 coupled with a blade body, wherein the rotational nut is configured to receive a first rotation member 24.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one rotational nut with the Zhiyan blade body, as taught by Graham, in order to facilitate connection between the blade body and the frame; thus assisting with rotation of the blade body. (claim 11)
Zhiyan discloses a second louver blade disposed within the opening and rotatably coupled with the frame, but fails to disclose a linkage assembly.
Graham teaches of first and second louver blades and a linkage assembly 34,36 fixedly coupled with the first rotation member of the first louver blade and a second rotation member of the second louver blade and configured to cause simultaneous rotation of the first louver blade and the second louver blade. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linkage assembly with Zhiyan, as taught by Graham, in order to allow for simultaneous rotation of the louvers. (claim 12)


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill in view of Graham, as applied above, in view of US 5048253 to Olsen.
Zhiyan, as applied above, further discloses wherein a first contact portion of the first louver blade almost contacts a second contact portion of the second louver blade in the fully closed position, but fails to disclose that the first contact portion is configured to contact the second contact portion.
Olsen teaches of louvers with a first contact portion 48 of the first louver blade is configured to contact a second contact portion of the second louver blade in the fully closed position. (see FIG. 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a seal between the first and second louver blades, as taught by Zhiyan, such that in the fully closed position, a first contact portion of the first louver blade is configured to contact a second contact portion of the second louver blade, as taught by Olsen, in order to prevent dirt, debris, sand, dust, and moisture from passing through the louvers when said louvers are in the fully closed position. (claim 13)
Zhiyan, as applied above discloses the first contact portion of the first louver blade or the second contact portion of the second louver blade comprise contact points configured to form passages between the first contact portion and the second contact portion to allow air to pass between the first louver blade and the second louver blade in the fully closed position. (see FIG. 5 of Zhiyan) (claim 14)

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill, as applied above, in view of WO 2004/013544 to Julien.
Zhiyan, as applied above, discloses a sill on the frame, but fails to disclose wherein the frame comprises a sill sloped towards a face of the frame, and wherein the frame is configured to provide a path for the one or more environmental elements to exit the louver via the face of the frame. 
Julien teaches of a sloped sill. (see FIG. 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to slope the Zhiyan sill, as taught by Julien, in order to facilitate the exit of water and other debris from the frame. (claim 16)
Zhiyan, as applied above, further discloses wherein the frame comprises a back support positioned beneath a raised portion of the sill. (see FIG. 6 of Julien) (claim 17)
Zhiyan, as applied above, further discloses wherein the drain channel is coupled with a jamb of the frame and is configured to direct the one or more environmental elements to exit the drain channel at the sill. (claim 18)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill, as applied above, in view of US 2014/0260011 to Pettibone.
Zhiyan fails to disclose a weep hole.
Pettibone teaches of a sill comprises a weep hole 13a configured to allow the one or more environmental elements to drain from the frame. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one weep hole in the Zhiyan sill, as taught by Pettibone, in order to facilitate the exit of water and moisture from the frame. (claim 19)

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill.
Zhiyan a louver, comprising: 
a frame that forms an enclosure defining an opening; 
a first louver blade disposed within the opening, wherein the first louver blade includes a catch member that longitudinally extends between a first blade end of the first louver blade and a second blade end of the first louver blade; and 
wherein the first louver blade autonomously rotates about a longitudinal axis based on the one or more environmental elements captured in the catch member such that the first louver blade is configured in a fully open position in response to no environmental elements in the catch member and is configured in a fully closed position in response to a threshold amount of environmental elements in the catch member. 
Summersgill teaches of a drain channel 3 coupled with a jamb of a frame and configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame. (claim 23)
Zhiyan, as applied above, further discloses wherein the first louver blade further includes a balance member positioned on a side opposite the catch member, wherein the balance member provides a counter-balance to an amount of the one or more environmental elements in the catch member. (claim 24)
Zhiyan, as applied above, further discloses wherein the first louver blade further includes a blade body that extends along the longitudinal axis between the first blade end and the 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgrill, as applied above, in view of Graham.
Zhiyan, as applied above, discloses a first rotation member rotatably coupling the first louver blade with the frame, but fails to disclose a rotational nut coupled with the blade body.
Graham teaches of a rotational nut 58 coupled with a blade body, wherein the rotational nut is configured to receive a first rotation member 24.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one rotational nut with the Zhiyan blade body, as taught by Graham, in order to facilitate connection between the blade body and the frame; thus assisting with rotation of the blade body. (claim 26)

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
On page 10 of the applicant’s response filed February 22, 2022, the applicant contends 

    PNG
    media_image3.png
    149
    645
    media_image3.png
    Greyscale

The examiner respectfully submits that the applicant is arguing limitations not recited in the claims.  More specifically, the claims are silent to “retaining environmental elements” nor retaining environmental elements. Furthermore, “retaining environmental elements” does not equate to “configured to capture one or more environmental elements.”  Finally, the Zhiyan catch member 22 does in fact capture one or more environmental elements (water), a noted in page 3 of the machine translation of Zhiyan, and is certainly capable of directing “the one or more environmental elements captured in the catch member to the first blade end or the second blade end and into the drain channel,” as recited in claim 1.
On page 10 of the applicant’s response filed February 22, 2022, the applicant contends the Zhiyan catch member 22 “does not appear to direct one or more environmental elements into a drain channel.” The examiner respectfully disagrees.  First, Summersgill, not Zhiyan, teaches of the drain channel. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See the rejection of claim 1 above.
On page 11 of the applicant’s response filed February 22, 2022, the applicant contends Zhiyan fails to disclose a first curved portion and a second cured portion as recited in claims 9 and 10.  The examiner respectfully disagrees.  Please see the rejection above.
On page 15 of the applicant’s response filed February 22, 2022, the applicant repeats the same arguments with regard to catch member of Zhiyan.
On page 15 of the applicant’s response filed February 22, 2022, the applicant repeats the same arguments with regard to the first and second curved portions of Zhiyan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634